DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following reason:
For claim 5, “a r RRC connection” should be “an RRC connection” or “a RRC connection”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-21
Although the conflicting claims are not identical, they are not patentably distinct from each other in light of the following evidences.

Current application’s claims:

2. Integrated circuitry for a terminal device, the integrated circuitry comprising: transceiver circuitry; and control circuitry configured to control the transceiver to: 


exchange data with a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 

establish a first radio connection state of a first set of radio connection states with the wireless telecommunications network; 









and establish a second radio connection state of a second set of radio connection states with the wireless telecommunications network, 









wherein the control circuitry controls the transceiver circuitry to establish the first radio connection state independently of the second radio connection state, 

one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the circuitry is further configured to control the transceiver to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.
Patent’s claims:

1. A terminal device for use with a wireless telecommunications network, the terminal device comprising: a transceiver; and circuitry configured to control the transceiver to: 

exchange data with the wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 

establish a first radio connection state of a first set of radio connection states with the wireless telecommunications network, 

each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS; 

and establish a second radio connection state of a second set of radio connection states with the wireless telecommunications network, 

each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS, 

wherein the circuitry controls the transceiver to establish the first radio connection state independently of the second radio connection state, 

one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the circuitry is further configured to control the transceiver to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.

wherein each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS, 

and each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS.
1.
… each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS;

… each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS,
4. The integrated circuitry according to claim 2, 
each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the first QOS; 

and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the second QOS.
2. The terminal device according to claim 1, 
wherein each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signalling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the first QOS; 

and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters, a terminal device mobility handling arrangement, and a control signalling procedure for one or more of establishing a radio connection with the wireless telecommunications network, exchanging data with the wireless telecommunications network and handling a transition to a different radio connection state, in accordance with the second QOS.

3. The terminal device according to claim 2, wherein each radio connection state in the first and second sets of radio connection states is one of: a connected radio connection state in which a RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node handover operation carried out by the wireless telecommunications network: an idle radio connection state in which no RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node reselection operation; or a semi-connected radio connection state in which a RRC connection is established with the wireless telecommunications network and the terminal device mobility handling arrangement comprises using a network node reselection operation.
6. The integrated circuitry according to claim 5, wherein the network node reselection operation of one or more of the idle radio connection state and semi- connected radio connection state is carried out by the circuitry.
4. The terminal device according to claim 3, wherein the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state is carried out by the circuitry.
7. The integrated circuitry according to claim 5, 
wherein the control circuitry is further configured to control the transceiver circuitry to transmit a beacon signal to the wireless telecommunications network, and the wireless telecommunications network is configured to perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and one or more network nodes of the wireless telecommunications network.
5. The terminal device according to claim 3, 
wherein the circuitry is further configured to control the transceiver to transmit a beacon signal to the wireless telecommunications network, and the wireless telecommunications network is configured to perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and one or more network nodes of the wireless telecommunications network.
8. The integrated circuitry according to claim 5, 
wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, and the control circuitry is configured to control the transceiver to establish a common control plane with the wireless telecommunications network for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states.
6. The terminal device according to claim 3, 
wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, and the circuitry is configured to control the transceiver to establish a common control plane with the wireless telecommunications network for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states.

wherein the first set of radio connection states comprises a connected radio connection state and the second set of radio connection states comprises one of a semi-connected or idle radio connection state, and the control circuitry is configured to select, as a serving network node for the one of the semi-connected or idle radio connection state of the second set of radio connection states, the serving network node of the connected radio connection state of the first set of radio connection states.
7. The terminal device according to claim 3, 
wherein the first set of radio connection states comprises a connected radio connection state and the second set of radio connection states comprises one of a semi-connected or idle radio connection state, and the circuitry is configured to select, as a serving network node for the one of the semi-connected or idle radio connection state of the second set of radio connection states, the serving network node of the connected radio connection state of the first set of radio connection states.
10. The integrated circuitry according to claim 5, 
wherein, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, the circuitry is configured to control the transceiver to transmit data to the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.
8. The terminal device according to claim 3, 
wherein, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, the circuitry is configured to control the transceiver to transmit data to the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.
11. The integrated circuitry according to claim 2, 
wherein the control circuitry is configured to control the transceiver circuitry to exchange data with the wireless telecommunications network using the first communications service using a first portion of network resources associated with a first radio access technology (RAT) and to exchange data with the wireless telecommunications network using the second communications service using a second portion of network resources associated with a second radio access technology (RAT).
9. The terminal device according to claim 1, 
wherein the circuitry is configured to control the transceiver to exchange data with the wireless telecommunications network using the first communications service using a first portion of network resources associated with a first radio access technology (RAT) and to exchange data with the wireless telecommunications network using the second communications service using a second portion of network resources associated with a second radio access technology (RAT).
12. The integrated circuitry according to claim 2, 
wherein the network resources in the first portion comprise one or more of a network node and a network slice associated with the first RAT and the network resources in the second portion comprise one or more of a network node and a network slice associated with the second RAT.
10. The terminal device according to claim 9, 
wherein the network resources in the first portion comprise one or more of a network node and a network slice associated with the first RAT and the network resources in the second portion comprise one or more of a network node and a network slice associated with the second RAT.


exchange data with a terminal device of a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 

establish a first radio connection state of a first set of radio connection states with the terminal device; 









and establish a second radio connection state of a second set of radio connection states with the terminal device, 









wherein the first radio connection state is established independently of the second radio connection state, one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the control circuitry is further configured to control the transceiver circuitry to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.
12. Infrastructure equipment for use with a wireless telecommunications network, the infrastructure equipment comprising: a transceiver; and circuitry configured to control the transceiver to: 

exchange data with a terminal device of the wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 

establish a first radio connection state of a first set of radio connection states with the terminal device, 

each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS; 

and establish a second radio connection state of a second set of radio connection states with the terminal device, 

each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS, 

wherein the circuitry controls the transceiver to establish the first radio connection state independently of the second radio connection state, one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the circuitry is further configured to control the transceiver to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.

wherein each radio connection state of the first set of radio connection states defines a first mode of the first communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS, 

and each radio connection state of the second set of radio connection states defines a second mode of the second communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS.
12.
… each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS; 

… each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to the terminal device, receiving data from the terminal device or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS, 

15. The integrated circuitry according to claim 13, 
wherein each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the first QOS, 

and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters. a terminal device mobility handling arrangement, and a control signaling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the second QOS.
13. The infrastructure equipment according to claim 12, wherein each radio connection state in the first set of radio connection states is associated with one or more of a radio resource control (RRC) state, the first set of DRX parameters, a terminal device mobility handling arrangement, and a control signalling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the first QOS; 

and each radio connection state in the second set of radio connection states is associated with one or more of a radio resource control (RRC) state, the second set of DRX parameters, a terminal device mobility handling arrangement, and a control signalling procedure for one or more of establishing a radio connection with the terminal device, exchanging data with the terminal device and handling a transition to a different radio connection state, in accordance with the second quality QOS.
16. The integrated circuitry according to claim 15, 
wherein each radio connection state in the first and second sets of radio connection states is one of a connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node handover operation carried out by the wireless telecommunications network; an idle radio connection state in which no RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node reselection operation: or a semi-connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node reselection operation.
14. The infrastructure equipment according to claim 13,
wherein each radio connection state in the first and second sets of radio connection states is one of: a connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node handover operation carried out by the wireless telecommunications network; an idle radio connection state in which no RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node reselection operation; or a semi-connected radio connection state in which a RRC connection is established with the terminal device and the terminal device mobility handling arrangement comprises using a network node reselection operation.

wherein the network node reselection operation of one or more of the idle radio connection state and semi- connected radio connection state is carried out by the terminal device.
15. The infrastructure equipment according to claim 14,
wherein the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state is carried out by the terminal device.
18. The integrated circuitry according to claim 16, 
wherein the control circuitry is further configured to control the transceiver circuitry to: receive a beacon signal from the terminal device; and perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and the infrastructure equipment.
16. The infrastructure equipment according to claim 14,
wherein the circuitry is configured to control the transceiver to receive a beacon signal from the terminal device, and the circuitry is configured to perform the network node reselection operation of one or more of the idle radio connection state and semi-connected radio connection state in accordance with a measured characteristic of the beacon signal indicative of radio channel conditions between the terminal device and the infrastructure equipment.
19. The integrated circuitry according to claim 16, 
wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, 

and the control circuitry is further configured to control the transceiver circuitry to establish a common control plane with the terminal device for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states.
17. The infrastructure equipment according to claim 14,
wherein each of the first and second sets of radio connection states comprises one of a connected radio connection state and a semi-connected radio connection state, 

and the circuitry is configured to control the transceiver to establish a common control plane with the terminal device for controlling both the one of the connected or semi-connected radio connection state of the first set of radio connection states and the one of the connected or semi-connected radio connection state of the second set of radio connection states.
20. The integrated circuitry according to claim 16, 
the control circuitry is further configured to control the transceiver circuitry to receive, in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, data from the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.
18. The infrastructure equipment according to claim 14,
wherein in a case that an idle radio connection state is established as the one of the first or second sets of radio connection states, the circuitry is configured to control the transceiver to receive data from the wireless telecommunications network in the idle radio connection state without establishing an RRC connection.




exchanging, by a transceiver of infrastructure equipment, data with a terminal device of a wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 

establishing a first radio connection state of a first set of radio connection states with the terminal device; 










and establishing a second radio connection state of a second set of radio connection states with the terminal device, 










wherein the first radio connection state is established independently of the second radio connection state, 


one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the method further comprises using one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.
19. A method of operating a terminal device for use with a wireless telecommunications network, the method comprising: 

controlling a transceiver of the terminal device to exchange data with the wireless telecommunications network using one of a first communications service and a second communications service, the first communications service associated with a first quality of service (QOS) for exchanging data and the second communications service associated with a second QOS for exchanging data; 


controlling the transceiver to establish a first radio connection state of a first set of radio connection states with the wireless telecommunications network, 

each radio connection state of the first set of radio connection states defining a first mode of the first communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the first QOS; 

and controlling the transceiver to establish a second radio connection state of a second set of radio connection states with the wireless telecommunications network, 

each radio connection state of the second set of radio connection states defining a second mode of the second communications service comprising one or more of transmitting data to, receiving data from or managing an attachment of the terminal device to the wireless telecommunications network in accordance with the second QOS, 

wherein the transceiver is controlled to establish the first radio connection state independently of the second radio connection state, 

one or more of the radio connection states in the first set of radio connection states is associated with a first set of discontinuous reception (DRX) parameters in accordance with the first QOS, 

one or more of the radio connection states in the second set of radio connection states is associated with a second set of DRX parameters in accordance with the second QOS, 

and the method further comprises controlling the transceiver to use one of the first and second sets of DRX parameters associated with a shortest DRX cycle duration.


For double patenting to exist as between the rejected claims and patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
The differences between the rejected claims and the patent claims (as shown in the table above) don’t render the claims patentably distinct because the claims of the instant application merely broaden the scope of the claims of the patent. It had been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson,136 USQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
Also, according to MPEP 804 under Anticipation Analysis, "The analysis required is different in situations where the claim in the application being examined (1) is directed to a species or sub-genus covered by a generic claim in a potentially conflicting patent or application, or (2) overlaps in scope with a claim in a potentially conflicting patent or application but the potentially conflicting claims cannot be said to anticipate the examined claims. Both of these situations require an obviousness analysis unless one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application. See AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014)"
Clearly, "one of ordinary skill in the art would, on reading the potentially conflicting patent or application, at once envisage the invention claimed in the examined application".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2-12 are indefinite because of the following reasons:
Claims 2, 6, 10 recite “the circuitry” however there are multiple circuitries described in the claims (integrated circuitry, transceiver circuitry, control circuitry).
Examiner recommends Applicants to amend “the circuitry” to “the control circuitry”.
Claims 2, 8, 10 recite “the transceiver” however there is insufficient antecedent basis for this limitation in the claims.
Examiner recommends Applicants to amend “the transceiver” to “the transceiver circuitry”.

Allowable Subject Matter
Claims 2-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and a Terminal Disclaimer is timely filed to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Claims 13-21 would be allowable if a Terminal Disclaimer is timely filed to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462